DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated May 12, 2021 directed to the Non-Final Office Action dated November 6, 2020.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Amendments
Applicant submitted a “Listing of Claims with Amendments” (Response [pp. 2-17]) and “Amended claims” (Response [pp. 18-32]).  Submitting multiple versions of claims makes it unclear which set of claims should be examined.  A cursory review suggests that the “Amended claims” are a clean version of the “Listing of Claims with Amendments”.  To prevent future confusion, applicant is reminded of 37 C.F.R. 1.121 which explains how claims should be amended:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the processor;” (line 18) should read “the processor:”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “where the input data comprising” (line 19) should read “where the input data comprises”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “transmits” (line 22) should read “transmit”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “where the sound input data further comprising” (lines 10-11) should read “where the sound input data further comprises”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “wherein the input data further comprising” (line 14) should read “wherein the input data further comprises”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “wherein the voice controlled device further comprising” (line 14) should read “wherein the voice controlled device further comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 16 recites “a sequence creation routine comprising computer readable instructions that when executed on the processor of the voice controlled device at least one of records a user sequence data that is an instance of the sequence data based on the input data of the user, and” (lines 3-6).  A claim should end with a period.  The present claim either omitted a final limitation or the claim was improperly amended, leaving “, and” at the end of the claim instead of a period.  Dependent claims 17-20 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al., US 6,450,888 B1 (hereinafter Takase) in view of McCauley et al., US 2009/0258686 A1 (hereinafter McCauley).

Regarding Claim 1 (Currently Amended):  Takase discloses a device for engaging a user in a mental and/or physical challenge, the device comprising:  
a platform capable of laying on a surface (Takase, the object of the game device for business 2 is to allow a player to enjoy dancing in time with the music, and it comprises a main game unit 10, and a stage 30 provided in front of the main game unit 10 [C8:52-C9:3] and [Fig. 2]), 
two or more touch sensors attached to the platform for receiving a touch input from a foot of the user (Takase, foot switches 32F, 32B, 32L, 32R (sometimes represented collectively by reference symbol 32) for outputting predetermined signals in correspondence with a stepping operation of the player are provided in a cross-like formation at the front, back, left, and right, in each play portion 31 [C9:10-21] and [Fig. 2]), 
two or more visual indicators at least one of attached to and attachable to the platform, at least one of the two or more visual indicators associated with at least one of the two or more touch sensors (Takase, the game screen 200 comprises a background image 201, and gauges 202L and 202R (both may sometimes be represented by the reference code 202); the gauges 202L and 202R are images to instruct the players how to operate the game in time with the music; reference marks 203F, 203B, 203L, and 203R (hereinafter may be represented collectively by reference code 203) contain arrow symbols pointing up, down, left, and right within the screen 200, and are provided in a horizontal row at the tops of the gauges 202L and 202R; in the game device for business 2, the reference mark 203F corresponds to the foot 
a processor (Takase, the game executor 50 shown in FIG. 3 comprises a CPU 51 mainly comprising a microprocessor [C9:30-55]), 
a computer memory (Takase, the game executor 50 shown in FIG. 3 comprises ... a ROM 52 and a RAM 53 as memory devices for the CPU 51 [C9:30-55]) comprising:  
a sequence data comprising data specifying at least one of an order of an input, a timing of the input, and a duration of the input (Takase, the CD-ROM 6 also stores music data D1 for reproducing music (tunes) used in the game, timing data D2 for defining the sequence of steps on the foot switches 32 in correspondence with the music [C9:56-C10:9]); 
a sequence indication routine comprising computer readable instructions that when executed on the processor generate an input indication of at least a portion of the sequence data to the user on at least one of the two or more visual indicators (Takase, the game executor 50 shown in FIG. 3 comprises a CPU 51 mainly comprising a microprocessor, a ROM 52 and a RAM 53 as memory devices for the CPU 51, and a graphics processing unit (GPU) 54 and a sound processing unit (SPU) 56 for executing processing needed to output visual images and sound respectively, in accordance with commands from the CPU 51 [C9:30-55]; the game screen 200 comprises a background image 201, and gauges 202L and 202R (both may sometimes be represented by the reference code 202); the gauges 202L and 202R are images to instruct the players how to operate the game in time with the music; reference marks 203F, 203B, 203L, and 203R (hereinafter may be represented collectively by reference code 203) contain arrow symbols pointing up, down, left, and right within the screen 200, and are provided in a 
a sequence initiation routine comprising computer readable instructions that when executed on the processor (Takase, when the play conditions have been set, each portion of the game device for business 2 receives a command to start play (Step S2); consequently, the CD-ROM reader 60 sends selected music data to the SPU 56, and the music starts to play; in addition, the CPU 51 starts creating of the game screen 200, that is, the background image 201 and the gauges 202 [C:35-49]); 
generate an input data, where the input data comprising a touch input data received from one or more of the two or more touch sensors (Takase, the stage 30 has the constitution described above, and the signals output from the respective foot switches 32 are transmitted via the SUB PCB 62 to the CPU 51 [C14:35-49]), and 
a comparison routine comprising computer readable instructions that when executed on the processor compares the sequence data to the input data to determine a match (Takase, when the present point is judged to be within the evaluation period in the Step S3, the control of the foot switch 32 in the evaluation period is detected (Step S4); then, an evaluation calculation is carried out to evaluate the detected control (Step S5); the operation of the foot switch 32 which is identical to that of the foot switch 32 judged to be within the evaluation period in the Step S3 is detected, and the smaller the amount of deviation between the actual timing at which the foot switch 32 was actually operated 
a termination condition comprising data specifying one or more conditions under which the comparison routine terminates (Takase, This process is repeated until the end of the game [C14:35-49]).  
Takase fails to explicitly disclose 
generate a sound indication of the touch input, wherein the sound indication comprises a word generated by a speaker.
McCauley discloses 
generate a sound indication of the touch input, wherein the sound indication comprises a word generated by a speaker (McCauley 686, where the user has not played according to instruction, the crowd feedback can negative and, for example, in the form of ... talking or booing [0054]). 
Takase discloses a game device for business to allow a player to enjoy dancing in time with the music, comprising a main game unit, and a stage provided in front of the main game unit (Takase [C8:52-C9:3] and [Fig. 2]).  The player’s performance is evaluated and word such as "GREAT" or "POOR", and displayed on the screen (Takase [C15:24-33]).  
In related art, McCauley teaches a system and method for playing a multi-player music video game (McCauley [Abstract]).  The video game instructions are for a music/rhythm video game (McCauley [0042]).  During gameplay, a score is determined based on whether the proper input was actuated (McCauley [0054]).  The process displays the score and/or other performance feedback (McCauley [0054]).  In some embodiments, the process outputs feedback in the form of crowd response to user action (McCauley [0054]).  In such case, where the user has played according to instruction, the crowd feedback can be positive and, for example, in the form of applause (McCauley [0054]).  On the other hand, where the user has 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game which allows a player to enjoy dancing in time with the music as disclosed by Takase with the feedback from the crowd involves talking or booing as taught by McCauley in order to provide audio feedback to the player while playing the game.

Regarding Claim 2 (Currently Amended):  Takase further discloses wherein the at least one of the two or more visual indicators are at least one of a light at least one of within at least one of the two or more touch sensors and proximately associated with at least one of the two or more touch sensors (Takase, the game screen 200 comprises a background image 201, and gauges 202L and 202R (both may sometimes be represented by the reference code 202); the gauges 202L and 202R are images to instruct the players how to operate the game in time with the music; reference marks 203F, 203B, 203L, and 203R (hereinafter may be represented collectively by reference code 203) contain arrow symbols pointing up, down, left, and right within the screen 200, and are provided in a horizontal row at the tops of the gauges 202L and 202R; in the game device for business 2, the reference mark 203F corresponds to the foot switch 32F in front of the home position 31a, the reference mark 203B corresponds to the foot switch 32B behind the home position 31a, the reference mark 203L corresponds to the foot switch 32L on the left of the home position 31a, and the reference mark 203R corresponds to the foot switch 32R on the right of the home position 31a [C13:66-C14:20]), and the computer memory further comprising computer readable instructions that when executed on the processor illuminate the light to communicate at least one of the order, the timing, and the duration (Takase, when music play-back commences, the CPU 51 sets a part of the timing data D2 (e.g. an equivalent to two bars of the tune) as the display range in the gauges 202, and detects the operation timings of the foot switches 32F, 32B, 32L, and 32R within that range; then, the CPU 

Regarding Claim 3 (Currently Amended):  Takase further discloses:  
a speaker (Takase, loudspeakers for playing music 16 [C8:52-C9:3] and [Fig. 2), and 
the computer memory further comprising computer readable instructions that when executed on the processor generate a sound on the speaker communicating at least one of the order, the timing, and the duration (Takase, the SPU 56 plays back data such as audio data, music data, and sound source data, which are read out from the CD-ROM 6 and stored in a sound buffer 57, and outputs these data from the loudspeakers 12 and 16 [C9:30-55]).  

Regarding Claim 9 (Currently Amended):  Takase further discloses 
a network interface controller (Takase, a modem, a terminal adapter, and a dial-up router may be provided in both the game device for business 2 and the game device for use at home 3, enabling data to be exchanged between the game devices 2 and 3 via a specific internet server using a public telephone line [C32:1-18]), 
a sequence creation routine comprising computer readable instructions that when executed on the processor record a user sequence data that is an instance of the sequence data based on the input data of the user (Takase, the edit executing device gives the player an opportunity to select either a new edit mode for newly editing timing data from a state where the operation timing is not defined, or a revise mode for editing the timing data based on existing timing data, and, when the revise edit mode has been selected, the edit executing device displays timing marks corresponding to the operation timings, out of the operation timings of the 
a share module for at least one of uploading the user sequence data to at least one of a server computer and a computing device of a different user (Takase, a modem, a terminal adapter, and a dial-up router may be provided in both the game device for business 2 and the game device for use at home 3, enabling data to be exchanged between the game devices 2 and 3 via a specific internet server using a public telephone line [C32:1-18]). 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takase, in view of McCauley, and further in view of Stoddard et al., US 8,449,360 B2 (hereinafter Stoddard).

Regarding Claim 4 (Currently Amended):  Takase, as modified, discloses the invention as recited above.  Takase, as modified, fails to explicitly disclose 
a microphone, and 
the sequence initiation routine further comprising computer readable instructions that when executed on the processor generates the input data further comprising a sound input data received from the microphone. 
Stoddard teaches 
a microphone (Stoddard, the sources for each input often correspond to the parts, e.g., for vocal parts, the input device is a microphone [C4:9-19]), and 
the sequence initiation routine further comprising computer readable instructions that when executed on the processor generates the input data (Stoddard, in FIG. 2, the vocal parts depicted represent a lead vocal part and two harmony vocal parts [C13:62-C14:4]) further 
Takase discloses a game device for business to allow a player to enjoy dancing in time with the music, comprising a main game unit, and a stage provided in front of the main game unit (Takase [C8:52-C9:3] and [Fig. 2]).  
In related art, Stoddard teaches a rhythm-action game for song lyrics (Stoddard [Abstract]).  Music making is often a collaborative effort among many musicians who interact with each other (Stoddard [C1:12-28]).  One form of musical interaction may be provided by a video game genre known as "rhythm-action," which involves a player performing phrases from an assigned, prerecorded musical composition using a video game's input device to simulate a musical performance (Stoddard [C1:12-28]).  If the player performs a sufficient percentage of the notes or cues displayed for the assigned part, the singer may score well for that part and win the game (Stoddard [C1:12-28]).  If the player fails to perform a sufficient percentage, the singer may score poorly and lose the game (Stoddard [C1:12-28]).  Two or more players may compete against each other, such as by each one attempting to play back different, parallel musical phrases from the same song simultaneously, by playing alternating musical phrases from a song, or by playing similar phrases simultaneously (Stoddard [C1:12-28]).  The player who plays the highest percentage of notes correctly may achieve the highest score and win (Stoddard [C1:12-28]).  Two or more players may also play with each other cooperatively (Stoddard [C1:12-28]).  In this mode, players may work together to play a song, such as by playing different parts of a song, either on similar or dissimilar instruments (Stoddard [C1:12-28]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game which allows a player to enjoy dancing in time with the music as disclosed by Takase with the rhythm-action game for song lyrics as taught by Stoddard to combine two complementary music pastimes – singing and dancing – into a social experience.

Claim 5 (Currently Amended):  Takase further discloses the sequence initiation routine further comprising computer readable instructions that when executed on the processor:  
generate a visual indication of the touch input (Takase, when the evaluation calculation ends, information corresponding to the result of the calculation is displayed to the player (Step S6); in this case, the score may be displayed directly on the screen 200, or it may be classified into an appropriate number of ranks from 100 points to zero points, and the rank to which the calculated score belongs can be substituted by a word such as "GREAT" or "POOR", and displayed on the screen 200 [C15:24-33]). 
Stoddard further teaches 
generate a sound indication of a sound input (Stoddard, assignment or scoring may alter an audio property of the game such as causing a crowd to cheer or to make the received performance input data or audio associated with the target music data become louder or have a distortion effect applied to it [C10:60-C11:3]).

Regarding Claim 6 (Currently Amended):  Stoddard further teaches wherein the sequence initiation routine further comprising computer readable instructions that when executed on the processor:  
generate a visual indication of a sound input (Stoddard, still referring to FIG. 2, the arrows 230 provide the players with visual feedback regarding the pitch of the note that is currently being sung; if the arrow 230 is above the note tube 220, the arrow 230 points down towards the tube 220 and the player needs to lower the pitch of the note being sung; similarly, if the arrow 230 is below the note tube, the arrow points up to the tube 220 and the player needs to raise the pitch of the note being sung [C16:62-C17:14] and [Fig. 2]). 

Claim 7 (Original):  Takase further discloses a display, wherein the visual indication of the touch input is presented on the display (Takase, when the evaluation calculation ends, information corresponding to the result of the calculation is displayed to the player (Step S6). In this case, the score may be displayed directly on the screen 200, or it may be classified into an appropriate number of ranks from 100 points to zero points, and the rank to which the calculated score belongs can be substituted by a word such as "GREAT" or "POOR", and displayed on the screen 200 [C15:23-33]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takase, in view of McCauley, and further in view of Dance Dance Revolution operator’s manual by Konami (hereinafter Konami).

Regarding Claim 8 (Currently Amended):  Takase further discloses 
wherein at least one of the two or more visual indicators is at least one of an alphanumeric label, one or more symbols, a shape, a color, a logo, and a display (Takase, the game screen 200 comprises a background image 201, and gauges 202L and 202R (both may sometimes be represented by the reference code 202); the gauges 202L and 202R are images to instruct the players how to operate the game in time with the music; reference marks 203F, 203B, 203L, and 203R (hereinafter may be represented collectively by reference code 203) contain arrow symbols pointing up, down, left, and right within the screen 200, and are provided in a horizontal row at the tops of the gauges 202L and 202R [C13:66-C14:20]), 
wherein at least one of the two or more touch sensors comprises at least one of a near-field communication sensor, an RFID sensor, a pressure sensor, a resistive sensor, a capacitive sensor, a surface acoustical wave sensor, and an infrared sensor (Takase, foot switches 32F, 32B, 32L, 32R (sometimes represented collectively by reference symbol 32) for outputting predetermined signals in correspondence with a stepping operation of the player [C9:10-21]), 

wherein at least one of the order, the timing, and the duration is set to a music (Takase, the CD-ROM 6 also stores music data D1 for reproducing music (tunes) used in the game, timing data D2 for defining the sequence of steps on the foot switches 32 in correspondence with the music [C9:56-C10:9]), and 
wherein the sequence data receivable over a network interface controller (Takase, a modem, a terminal adapter, and a dial-up router may be provided in both the game device for business 2 and the game device for use at home 3, enabling data to be exchanged between the game devices 2 and 3 via a specific internet server using a public telephone line [C32:1-18]).  
Takase fails to explicitly disclose
wherein at least one of the two or more visual indicators detachably associated with the at least one of the two or more touch sensors on the platform.
Konami teaches 

Takase discloses a game device for business to allow a player to enjoy dancing in time with the music, comprising a main game unit, and a stage provided in front of the main game unit (Takase [C8:52-C9:3] and [Fig. 2]).  
In related art, Konami teaches a game very similar to the game device displayed in Takase.  In Konami, the stage and the cabinet unit are separable (Konami [p. 24]).  This allows for easier shipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game which allows a player to enjoy dancing in time with the music as disclosed by Takase with a game system that has a stage unit that is separate from a cabinet unit as taught by Konami in order to make the game system easier to ship.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takase in view of Naidenov, US 2011/0009191 A1 (hereinafter Naidenov).

Regarding Claim 10 (Currently Amended):  Takase discloses a system for engaging a user in a mental and/or physical challenge, the system comprising:  
an input platform (Takase, a stage 30 [C8:52-C9:3] and [Fig. 2]) comprising:  
a platform (Takase, a stage 30 [C8:52-C9:3] and [Fig. 2]), 
two or more touch sensors attached to the platform for receiving a touch input from the user (Takase, foot switches 32F, 32B, 32L, 32R (sometimes represented collectively by reference symbol 32) for outputting predetermined signals in correspondence with a stepping operation of the player are provided in a cross-like 
two or more visual indicators at least one of attached to and attachable to the platform, at least one of the two or more visual indicators associated with at least one of the two or more touch sensors (Takase, the game screen 200 comprises a background image 201, and gauges 202L and 202R (both may sometimes be represented by the reference code 202); the gauges 202L and 202R are images to instruct the players how to operate the game in time with the music; reference marks 203F, 203B, 203L, and 203R (hereinafter may be represented collectively by reference code 203) contain arrow symbols pointing up, down, left, and right within the screen 200, and are provided in a horizontal row at the tops of the gauges 202L and 202R; in the game device for business 2, the reference mark 203F corresponds to the foot switch 32F in front of the home position 31a, the reference mark 203B corresponds to the foot switch 32B behind the home position 31a, the reference mark 203L corresponds to the foot switch 32L on the left of the home position 31a, and the reference mark 203R corresponds to the foot switch 32R on the right of the home position 31a [C13:66-C14:20]), 
a processor of the input platform (Takase, the game executor 50 shown in FIG. 3 comprises a CPU 51 mainly comprising a microprocessor [C9:30-55]), 
a computer memory of the input platform (Takase, the game executor 50 shown in FIG. 3 comprises ... a ROM 52 and a RAM 53 as memory devices for the CPU 51 [C9:30-55]), 
a network interface controller of the input platform (Takase, a modem, a terminal adapter, and a dial-up router may be provided in both the game device for business 2 and the game device for use at home 3, enabling data to be exchanged between the game devices 2 and 3 via a specific internet server using a public telephone line [C32:1-18]), and 

a display (Takase, the game screen 200 comprises a background image 201, and gauges 202L and 202R (both may sometimes be represented by the reference code 202); the gauges 202L and 202R are images to instruct the players how to operate the game in time with the music; reference marks 203F, 203B, 203L, and 203R (hereinafter may be represented collectively by reference code 203) contain arrow symbols pointing up, down, left, and right within the screen 200, and are provided in a horizontal row at the tops of the gauges 202L and 202R; in the game device for business 2, the reference mark 203F corresponds to the foot switch 32F in front of the home position 31a, the reference mark 203B corresponds to the foot switch 32B behind the home position 31a, the reference mark 203L corresponds to the foot switch 32L on the left of the home position 31a, and the reference mark 203R corresponds to the foot switch 32R on the right of the home position 31a [C13:66-C14:20]), 
a processor of the mobile device (Takase, the game executor 50 shown in FIG. 3 comprises a CPU 51 mainly comprising a microprocessor [C9:30-55]), 
a computer memory of the mobile device (Takase, the game executor 50 shown in FIG. 3 comprises ... a ROM 52 and a RAM 53 as memory devices for the CPU 51 [C9:30-55]), comprising:  
a sequence data comprising data specifying at least one of an order of an input, a timing of the input, and a duration of the input (Takase, the CD-ROM 6 also stores music data D1 for reproducing music (tunes) used in the game, timing data D2 for defining the sequence of steps on the foot switches 32 in correspondence with the music [C9:56-C10:9]); 
a sequence indication routine comprising computer readable instructions that when executed at least one of generate an input indication of at least a portion of the sequence data on the display of the mobile device and transmits a 
a sequence initiation routine comprising computer readable instructions that when executed (Takase, when the play conditions have been set, each portion of the game device for business 2 receives a command to start play (Step S2); consequently, the CD-ROM reader 60 sends selected music data to the SPU 56, and the music starts to play; in addition, the CPU 51 starts creating of the game screen 200, that is, the background image 201 and the gauges 202 
a comparison routine comprising computer readable instructions that when executed compare the sequence data to the input data to determine a match (Takase, when the present point is judged to be within the evaluation period in the Step S3, the control of the foot switch 32 in the evaluation period is detected (Step S4); then, an evaluation calculation is carried out to evaluate the detected control (Step S5); the operation of the foot switch 32 which is identical to that of the foot switch 32 judged to be within the evaluation period in the Step S3 is detected, and the smaller the amount of deviation between the actual timing at which the foot switch 32 was actually operated and the operation timing defined by the timing data D2, the higher the control is evaluated [C14:63-C15:22]), and 
a termination condition comprising data specifying one or more conditions under which the comparison routine terminates (Takase, this process is repeated until the end of the game [C14:35-49]).
a network communicatively coupling the input platform, the mobile device (Takase, a modem, a terminal adapter, and a dial-up router may be provided in both the game device for business 2 and the game device for use at home 3, enabling data to be exchanged between the game devices 2 and 3 via a specific internet server using a public telephone line [C32:1-18]).
Takase fails to explicitly disclose 
a challenge server comprising:  

a sequence database comprising the sequence data,
a score database, and
a memory of the challenge server comprising computer readable instructions that when executed on the processor of the challenge server:
transmit the sequence data to the mobile device; and
receive at least one of a score and rating based on the match determined by the comparison of the sequence data to the input data.
Naidenov teaches 
a challenge server (Naidenov, a server 101 [0028]) comprising:  
a processor of the challenge server (the office takes official notice that servers have processors),
a sequence database comprising the sequence data (Naidenov, server 101 receives the transmitted information, and compares the received information to a listing of rhythm game data files (block 211), which may be stored in memory store 151; the listing may include all the rhythm game data files that are available for users of the rhythm game application [0034]),
a score database (Naidenov, in addition to providing and downloading rhythm game data files, information about users, such as music preferences, high scores and other profile information can be stored and/or accessed by server 101 [0052]), and
a memory (Naidenov, memory store 151 [0034]) of the challenge server comprising computer readable instructions that when executed on the processor of the challenge server:
transmit the sequence data to the mobile device (Naidenov, the user may also upload the rhythm game data file to a server so that other users that share 
receive at least one of a score and rating based on the match determined by the comparison of the sequence data to the input data (Naidenov, information about users, such as … high scores … can be stored and/or accessed by server 101 [0052]), and
a network communicatively coupling the input platform, the mobile device, and the challenge server (Naidenov [Fig. 1]).
Takase discloses a game device for business to allow a player to enjoy dancing in time with the music, comprising a main game unit, and a stage provided in front of the main game unit (Takase [C8:52-C9:3] and [Fig. 2]).  The player’s performance is evaluated and word such as "GREAT" or "POOR", and displayed on the screen (Takase [C15:24-33]).  
In related art, Naidenov a system and method for providing a computer-based rhythm game using game data supplied by one or more users that is synchronized to audio data of musical performances stored on a user's personal computing device (Naidenov [Abstract]).  A user access a server storing game data, selects a game data file, and downloads the game data file to his computer (Naidenov [Abstract]).  A rhythm game application plays a music file on the computer, and synchronizes the game data file with the music file to create an integrated rhythm game (Naidenov [Abstract]).  Naidenov teaches wherein the user may also upload the rhythm game data file to a server so that other users that share the same music may download and install the corresponding rhythm game data file (Naidenov [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game which allows a player to enjoy dancing in time with the music as disclosed by Takase with a server storing game data that selects a game data file, and downloads the game data file to his computer as taught by Naidenov to provide networked gaming to multiple gaming devices allowing social game play.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takase, in view of Naidenov, and further in view of Toyama, US 6,252,153 B1 (hereinafter Toyama).

Regarding Claim 11 (Currently Amended):  Takase, as modified, discloses the invention as recited.  Takase, as modified, fails to explicitly disclose 
a voice controlled device, comprising:  
a processor of the voice controlled device, 
a network interface controller of the voice controlled device, 
a speaker, 
a microphone, 
a memory of the voice controlled device comprising computer readable instructions that when executed on the processor of the voice controlled device:  
generate a sound input data, where the sound input data further comprising a sound input received from the microphone; and 
transmits the sound input data to the mobile device, 
wherein the input data further comprising the sound input data.  
Toyama teaches:  
a voice controlled device (Toyama, a singing support apparatus (karaoke machine) 1 [C2:36-60]), comprising:  
a processor of the voice controlled device (Toyama, a sound processor (synthesizer) 107 generates an audio signal by modulating tone waveforms specified by a musical instrument number in frequency, level and time using music data (data on frequency, strength and length of sounds); although not specifically depicted in FIG. 3, the voices entered through the microphone(s) 14 are subjected to a specific echo effect 
a network interface controller of the voice controlled device (Toyama, the source data storage 3 is provided with a data communications unit which is not illustrated; this data communications unit enables the source data storage 3 to transmit music data of a specific music number to the karaoke processor 15 via the communications line L1, the communications modem unit 16 and an associated transmission network according to a download request from the karaoke machine 1 [C4:7-31]), 
a speaker (Toyama, the audio signal thus generated is output from the speakers 13 [C4:58-C5:4]), 
a microphone (Toyama, the voices entered through the microphone(s) 14 [C4:58-C5:4]), 
a memory of the voice controlled device (Toyama, the memories 103, 104 and 105 used in this embodiment have a storage capacity to store data on tens of thousands of music pieces [C4:32-47]) comprising computer readable instructions that when executed on the processor of the voice controlled device:  
generate a sound input data, where the sound input data further comprising a sound input received from the microphone (Toyama, the voices entered through the microphone(s) 14 are subjected to a specific echo effect operation (in which the waveform of an original voice signal is modulated in time) and a resultant audio signal is led to the mixer 108 [C4:58-C5:4]); and 
transmits the sound input data to the mobile device (Toyama, the karaoke machine 1 is connected to the simulated guitar machine 2 via a communications line L2 for data exchange between them [C2:61-C3:4]), 
wherein the input data further comprising the sound input data (Toyama, the voices entered through the microphone(s) 14 are subjected to a specific echo 
Takase discloses a game device for business to allow a player to enjoy dancing in time with the music, comprising a main game unit, and a stage provided in front of the main game unit (Takase [C8:52-C9:3] and [Fig. 2]).  
In related art, Toyama teaches a song accompaniment system comprising a singing support apparatus, or a so-called karaoke machine, and an instrumental accompaniment apparatus which makes use of one or more simulative instruments (Toyama [C1:4-8]).  Various kinds of music game machines have conventionally been proposed and many of them have actually been used (Toyama [C1:10-21]).  In one known example of a music game machine, a set of note marks is scrolled toward a timing line on a monitor screen and, if an operating part of a simulative instrument is operated when a note mark matches the timing line, a musical sound corresponding to the note mark that has matched is output (Toyama [C1:10-21]).  In another known example of a music game machine, a plurality of buttons simulating those of multiple keyboards are provided just below a monitor and a set of note marks is scrolled to indicate the timing of playing each keyboard so that proper musical sounds can be output (Toyama [C1:10-21]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the game which allows a player to enjoy dancing in time with the music as disclosed by Takase with a voice controlled device as taught by Toyama to combine two complementary music pastimes – singing and dancing – into a social experience.

Allowable Subject Matter
There are no prior art rejections against claims 12-20
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715